
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 377
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To establish a United States-Poland
		  parliamentary youth exchange program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States-Poland Parliamentary
			 Youth Exchange Program Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The United States established diplomatic
			 relations with the newly-formed Polish Republic in April 1919.
			(2)The United States and Poland have enjoyed
			 close bilateral relations since 1989.
			(3)Poland became a member of the North
			 Atlantic Treaty Organization (NATO) in March 1999.
			(4)Poland became a member of the European
			 Union (EU) in May 2004.
			(5)Poland has been a strong supporter, both
			 diplomatically and militarily, of efforts led by the United States to combat
			 global terrorism and has contributed troops to the United States-led coalitions
			 in both Afghanistan and Iraq.
			(6)Poland cooperates closely with the United
			 States on such issues as democratization, nuclear proliferation, human rights,
			 regional cooperation in Eastern Europe, and reform of the United
			 Nations.
			(7)The United States and Poland seek to ensure
			 enduring ties between both governments and societies.
			(8)It is important to invest in the youth of
			 the United States and Poland in order to help ensure long-lasting ties between
			 both societies.
			(9)It is in the interest of the United States
			 to preserve a United States presence in Europe and to continue to contribute to
			 the development of transatlantic relationships.
			(10)Poland for many years received
			 international and United States financial assistance and is now determined to
			 invest its own resources toward attaining its shared desire with the United
			 States to develop international cooperation.
			3.United States-Poland Parliamentary Youth
			 Exchange Program
			(a)AuthorityThe Secretary of State, in cooperation with
			 the Government of Poland, may establish and carry out a parliamentary exchange
			 program for youth of the United States and Poland.
			(b)DesignationThe youth exchange program carried out
			 under this subsection shall be known as the United States-Poland
			 Parliamentary Youth Exchange Program.
			(c)PurposeThe purpose of the youth exchange program
			 is to demonstrate to the youth of the United States and Poland the benefits of
			 friendly cooperation between the United States and Poland based on common
			 political and cultural values.
			(d)Eligible ParticipantsAn individual is eligible for participation
			 in the youth exchange program if the individual—
				(1)is a citizen or national of the United
			 States or of Poland;
				(2)is under the age of 19 years;
				(3)is a student who is enrolled and in good
			 standing at a secondary school in the United States or Poland;
				(4)has been accepted for up to one academic
			 year of study in a program of study abroad approved for credit at such school;
			 and
				(5)meets any other qualifications that the
			 Secretary of State may establish for purposes of the program.
				(e)Program ElementsUnder the youth exchange program, eligible
			 participants selected for participation in the program shall—
				(1)live in and attend a public secondary
			 school in the host country for a period of one academic year;
				(2)while attending public school in the host
			 country, undertake academic studies in the host country, with particular
			 emphasis on the history, constitution, and political development of the host
			 country;
				(3)be eligible, either during or after the
			 completion of such academic studies, for an internship in an appropriate
			 position in the host country; and
				(4)engage in such other activities as the
			 President considers appropriate to achieve the purpose of the program.
				4.Annual report to congressThe Secretary of State shall submit to the
			 Committee on Foreign Relations of the Senate and the Committee on Foreign
			 Affairs of the House of Representatives an annual report on the United
			 States-Poland Parliamentary Youth Exchange Program established under this Act.
			 Each annual report shall include—
			(1)information on the implementation of the
			 Program during the preceding year;
			(2)the number of participants in the Program
			 during such year;
			(3)the names and locations of the secondary
			 schools in the United States and Poland attended by such participants;
			(4)a description of the areas of study of such
			 participants during their participation in the Program;
			(5)a description of any internships taken by
			 such participants during their participation in the Program; and
			(6)a description of any other activities such
			 participants carried out during their participation in the Program.
			5.Authorization of appropriations
			(a)In GeneralThere is authorized to be appropriated for
			 the Department of State for fiscal year 2008 such sums as may be necessary to
			 carry out the youth exchange program authorized by this Act.
			(b)AvailabilityAmounts authorized to be appropriated by
			 subsection (a) shall remain available until expended.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
